Order entered September 15, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00300-CR
                               No. 05-20-00301-CR

                      MIGUEL JOSE RIVERA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-11498-V & F16-29747-V

                                     ORDER

      Before the Court is appellant’s September 4, 2020 motion to supplement the

record. Appellant requests to supplement the record with material underlying

State’s Exhibit 16—a witness’s curriculum vitae listing several pages of seminars

and workshops which the witness had either attended or at which she had delivered

lectures. Appellant contends that because the State cited the witness’s participation

in the events listed as the basis for her expertise, any seminar or workshop
materials became part of the exhibit and appellant is entitled to supplement the

record with this additional material.

      The record shows the State admitted into evidence for record purposes a

“ten-page curriculum vitae” as State’s Exhibit 16. The document filed in the

appellate record as State’s Exhibit 16 is a ten-page curriculum vitae. Appellant

does not allege that any seminar or workshop documents were before the trial

court. Nothing in the portion of the record appellant cites shows the trial court

reviewed any seminar or workshop documents or even that such documents exist.

      “While the record may be supplemented under the appellate rules if

something has been omitted, the supplementation rules cannot be used to create

new evidence.” Whitehead v. State, 130 S.W.3d 866, 872 (Tex. Crim. App. 2004).

Our review of the record is generally limited to the evidence that was before the

trial court. Id. Because it does not appear that there is a dispute about what was

considered at trial, but rather an attempt to supplement the reporter’s record with

documents that were not part of the trial court proceedings, we DENY appellant’s

motion to supplement the record.

      After three extensions, appellant’s brief was due on September 4, 2020.

Appellant is ORDERED to file his brief on or before October 9, 2020.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE



                                        –2–